DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12, 20, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites filling the core with a liquid non foaming polymer which appears to be the same as that claimed in claim 1 which would be lacking in antecedent basis.  Clarification is required and the claim will be examined as if this is the same polymer.
Regarding claim 12, “a liquid non-foaming polymer” lacks antecedent basis.
Regarding claims 20 and 25, vacuum heat insulator is not clear in that the specification does not specify what this is.
The claims will be examined as best understood.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-13, 15-18, 21 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,050,208 to Kennedy.
Regarding claim 1, Kennedy discloses an insulated structural material comprising a lower plate (fig. 2: 3), an upper plate (1), a connecting portion (fig. 9: 44 and 45), being non metal (44) and metal (45), a core layer (fig. 2: 2), the core layer being an injected non foaming liquid (column 7, lines 60-65, column 5, lines 17-19, column 2, lines 50-54.
Regarding claims 2 and 3, an intermediate layer comprising a heat insulator (4A) is disposed between upper and lower plates and is an inorganic insulator.
Regarding claims 4, 5 and 6, the connecting portion is a laminate (44 and 45) and comprising lower connecting portions (fig. 8: 48) secured to the lower plate and formed of a metallic material and an upper connecting portion (55) secured to the upper plate and formed of a metallic material and a non metallic layer (44) interposed between the two and the non metal layer (44) being integrated with the core (as seen in fig. 9).
Regarding claim 7, claim 7 is rejected for reasons cited in the rejections of claims 1 and 4.  Additionally, the components 55 and 48 are inherently capable of being removed.

Regarding claim 11, a connector (4B) is between upper and lower plates.
Regarding claim 12, as best understood, claim 12 is rejected for reasons cited in the rejection of claim 1.
Regarding claim 13, as best understood, the intermediate layer has a heat insulator (core) and a reinforcing heat insulator (4A).
Regarding claim 15, the core layer is bonded to an inner surface of a box space (fig. 8: see area where number 48 is located) defined by the upper and lower plates and connecting portion.
Regarding claim 16, the core layer has a weight reduction layer (fig 2: 4C).
Regarding claim 17, one upper plate is disposed on one lower plate (fig. 9: see upper horizontal plate attached to upper diagonal lower plate) to connect adjacent panels to each other and an overlap (top and bottom panels overlap horizontal central panel, fig. 9) making a lattice shape.
Regarding claim 18, the connecting portions are 48, fig. 9 connecting lower and upper panels together as recited in the rejection of claim 17.  Also included is a non metal layer (fig. 9: area where number 48 is located) between lower and upper connecting portions.
Regarding claim 21, the intermediate connecting portion (44) is an insulator.
Regarding claim 25, as best understood, claim 25 is rejected for reasons cited in the rejections of claims 1 and, as best understood, an insulator (4A) is disposed between the upper and lower plates.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,050,208 to Kennedy.
Regarding claim 19, Kennedy does not specifically disclose metal and a composite comprising metal for the plates.  However, Kennedy discloses the use of metals and alloys for weather resistance (column 4, lines 4-11).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Kennedy by using a composite with metal along with metal since an alloy is a metal material combined with another material essentially being a composite.  This would have been an obvious design choice based upon the weight or weather resistance required.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633